 1                                                  THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
     UNITED STATES OF AMERICA,                      )   No. CR18-092-RAJ
10                                                  )
                     Plaintiff,                     )
11                                                  )   ORDER GRANTING IN PART
                v.                                  )   UNOPPOSED MOTION TO
12                                                  )   CONTINUE TRIAL DATE
     BERNARD ROSS HANSEN, and                       )
13   DIANE RENEE ERDMANN,                           )
                                                    )
14                   Defendants.                    )
                                                    )
15
            Based on Defendants’ unopposed motion to continue the trial date and extend
16
     the due date for pretrial motions, the Court makes the following findings of fact and
17
     conclusions of law:
18
            1. The ends of justice served by granting a continuance outweigh the best interests
19
     of the public and the defendants in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
20
            2. Proceeding to trial absent adequate time for the defense to prepare would result
21
     in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i).
22
            3. The defense needs additional time to explore issues of some complexity,
23
     including all relevant issues and defenses applicable to the case, which would make it
24
     unreasonable to expect adequate preparation for pretrial proceedings or for trial itself
25
     within the time limits established by the Speedy Trial Act and currently set for this case.
26
     18 U.S.C. § 3161(h)(7)(B)(ii).

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER GRANTING IN PART MOTION                                 1601 Fifth Avenue, Suite 700
       TO CONTINUE TRIAL DATE                                          Seattle, Washington 98101
       (Bernard Hansen, et al.; CR18-092-RAJ) - 1                                 (206) 553-1100
 1          4. Taking into account the exercise of due diligence, a continuance is necessary
 2   to allow the defendants the reasonable time for effective preparation of their defense.
 3   18 U.S.C. § 3161(h)(7)(B)(iv).
 4          NOW, THEREFORE,
 5          IT IS HEREBY ORDERED that Defendants’ Unopposed Motion to Continue
 6   Trial Date and Pretrial Motions Deadline (Dkt. #54) is GRANTED IN PART. The Court
 7   does not find good cause to grant a continuance of the length requested by Defendants.
 8   The Court therefore continues the trial date in this matter to June 10, 2019 at 9:00 a.m.
 9          IT IS FURTHER ORDERED that the resulting period of delay from the date of
10   this order through June 10, 2019, is hereby excluded for speedy trial purposes under
11   18 U.S.C. §§ 3161(h)(7)(A) and (B).
12          IT IS FURTHER ORDERED that the parties’ Agreed Motion for Entry of an
13   Order Setting Case Schedule is terminated. Counsel are directed to meet and confer and
14   present an amended proposed Order Setting Case Schedule for the Court’s consideration,
15   based on a trial date of June 10, 2019.
16          DATED this 7th day of January, 2019.
17
18
                                                      A
                                                      The Honorable Richard A. Jones
19
                                                      United States District Judge
20
21
22
23
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER GRANTING IN PART MOTION                               1601 Fifth Avenue, Suite 700
       TO CONTINUE TRIAL DATE                                        Seattle, Washington 98101
       (Bernard Hansen, et al.; CR18-092-RAJ) - 2                               (206) 553-1100
